Case 2:21-cv-00614-DLR Document1 Filed 04/09/21 Page 1 of 12

&.

WA FLED ____ LODGED
RECEIVED  ___ COPY

APR 09 2021 }
CLERK us DISTRICT GOURT

 

UNITED STATES DISTRICT COURT

 

 

Wanda Waldon WeTRICT OF ARIZ
ey DEPUTY
Plaintiff, pn
Vs
US Bank
Defendant, CV21-00614-PHX-DLR

Complaint

US Bank is being sued for $30, 014, 714.70 plus $14, 714.70 for each day that | don’t have
access to my money. The defendant has breached an implied contract. US bank is also guilty of
theft, fraud, and extortion. | am suing for emotional and mental anguish, pain and suffering
and punitive damages.

| have made several attempts to get US Bank to release my money and failed. | went into US
Bank located in Safeway on 16" and Southern in Phoenix, Arizona and they said that | did not
have a bank account with them that they only issue the card so they could not help me. | called
customer service on the back of the card and | was told that my account had been restricted. |
was told that | had to summit and a copy of the front and back of my id and then take a selfie
and send it to them. | tried to do it, but each time it would say out of focus or there was a glare
each time not accepting my attempts to submit the id in desperation. Which is a violation of
my privacy. | called again and asked for a hard copy of my balance, | was told they could not
give it to me and that | would have to create an account on line to get it so | did and was not
successful.

So a lawsuit was filed in this matter to grant relief for the plaintiff.

Vou Hilo

Wanda Waldon

Date: Apel Fy 2OXT

P.O. BOX 82941

Phoenix, Arizona 85071

 

 
Case 2:21-cv-00614-DLR Document1 Filed 04/09/21 Page 2 of 12

| certify a copy was mailed to:
US Bank
425 Walnut St.

Cincinnati, Oh 45202

By Wirrch Wel’ den.

Wanda Waldon .
Date: Apa ] C { CHL
P. 0. BOX 82941

Phoenix, Arizona 85071

 
Case 2:21-cv-00614-DLR Document1 Filed 04/09/21 Page 3 of 12
Case 2:21-cv-00614-DLR Document1 Filed 04/09/21 Page 4 of 12

Terni ral]
KRAR OE) 8

wrehunderbird
ix, AZ 85052
2Gue nce ry

d Number

 

 

 

 
Case 2:21-cv-00614-DLR Document1 Filed 04/09/21 Page 5 of 12
Case 2:21-cv-00614-DLR Document1 Filed 04/09/21 Page 6 of 12

9:11 [1 i on a. we ~ SG "ul 75% 8

Sx @ Usbank  < 3

verify.usbank.com

 

For your protection a fraud block has been
placed on your account.

By providing a picture of your government
issued ID (driver's license, state ID, or

passport) and a photo of yourself (selfie),
we can verify your identity.

Please sign in using the name and zip code
associated with your account.

First Name

Last Name

ZIP Code

 
Case 2:21-cv-00614-DLR Document1 Filed 04/09/21 Page 7 of 12

 
Case 2:21-cv-00614-DLR Document1 Filed 04/09/21 Page 8 of 12
9:17 [2 I ii co wa © if 74% &

4 @ Usbank o oe :

verify. usbank.com

Information

Image is out of focus. Please retry

 
Case 2:21-cv-00614-DLR Document1 Filed 04/09/21 Page 9 of 12

Ky hibit
Case 2:21-cv-00614-DLR Document1 Filed 04/09/21 Page 10 of 12

9:17 1 AI ly 90 me oS fo 74% B

sé @ Usbank Cy “

verify.usbank.com

a@6o

Information

Image is out of focus. Please retry

 
Case 2:21-cv-00614-DLR Document1 Filed 04/09/21 Page 11 of 12

 
  
 

ee ea SE i

‘ Case,2:21-cv-00614-DLR Document 1, Filed, oaiogi21. Fags 12 of 12 |

WYARLIMIC! Gr Your Seve Mena.

      

 

The safe choice for government

|
disbursements

 

 

Get your questions answered >

Mobile app
Search “U.S. Bank ReliaCard”
for Apple or Android phones

  

Download today >

Card inquiry |
recel ued. ay an ny She ail

 

Report it here >

 

The ReliaCard® is issued by U.S. Bank National Association pursuant to
